        Case 3:15-cv-00675-JBA Document 1440-1 Filed 01/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                   )
UNITED STATES SECURITIES AND                       )
EXCHANGE COMMISSION,                               )
                                                   )
                            Plaintiff,             )
                                                   )
            v.                                     )   Civil Action No. 3:15-cv-675 (JBA)
                                                   )
IFTIKAR AHMED,                                     )
                                                   )
                          Defendant, and           )
                                                   )
IFTIKAR ALI AHMED SOLE PROP;                       )
I-CUBED DOMAINS, LLC; SHALINI                      )
AHMED; SHALINI AHMED 2014                          )
GRANTOR RETAINED ANNUNITY                          )
TRUST; DIYA HOLDINGS LLC; DIYA                     )
REAL HOLDINGS, LLC; I.I. 1, a minor                )
child, by and through his next friends             )
IFTIKAR and SHALINI AHMED, his                     )
parents; I.I. 2, a minor child, by and through     )
his next friends IFTIKAR and SHALINI               )
AHMED, his parents; and I.I. 3, a minor            )
child, by and through his next friends             )
IFTIKAR and SHALINI AHMED, his                     )
parents,                                           )
                                                   )
                        Relief Defendants.         )
                                                   )

                 [PROPOSED] ORDER GRANTING NON-PARTY
           BROWN RUDNICK LLP’S MOTION TO LIFT LITIGATION STAY

        Upon the Motion to Lift Litigation Stay and the Memorandum of Law filed by Non-Party

Brown Rudnick LLP (“Brown Rudnick”) in the above-styled action, and it appearing that good

cause exists for the relief requested therein, it is hereby:


    1. ORDERED, that the Motion is granted, and it is further
   Case 3:15-cv-00675-JBA Document 1440-1 Filed 01/31/20 Page 2 of 2



2. ORDERED, that the litigation stay in place in this proceeding is lifted solely to permit

   Brown Rudnick to proceed with its foreign attachment proceeding as it relates to any

   possible residual assets of the Receivership Estate.


                                                 IT IS SO ORDERED.



                                                 Janet Bond Arterton, U.S.D.J.




                                            2
